Cook, J.,
dissenting. I agree with the majority that, pursuant to R.C. 2945.67(A), the grant of a motion for new trial is a final order which the state may appeal only by leave of court. However, I do not believe it is judicially prudent to address our decision in Huntsman. Nor do I believe it is necessary to remand the cause to the appellate court. I therefore respectfully dissent.
In State v. Huntsman (1969), 18 Ohio St.2d 206, 47 O.O.2d 440, 249 N.E.2d 40, this court held that former R.C. 2953.02 (providing for review of judgments or final orders in criminal cases) did not afford the state a right to appeal from a trial court order granting the defendant a new trial. In reaching this conclusion, the court stated:
“When Section 2953.05 was amended in 1960, the General Assembly again evidenced that it was contemplating only appeals by defendants pursuant to Sections 2953.02 to 2953.13, inclusive, of the Revised Code.” Id. at 213, 47 O.O.2d at 444, 249 N.E.2d at 44-45.
Many of the code sections relied upon in Huntsman have since been repealed. Moreover, discussion and application of R.C. 2945.67, which specifically addresses the situation at hand, is absent from the Huntsman analysis. As a result, I believe that the decision in Huntsman was correct in the context in which it was made: Former R.C. 2953.02 did not provide for appeals by the state.1
*381By analyzing Huntsman in the context of the case at bar, the majority creates the appearance that it bears some relevance to the issue at hand.2 It is not the case that Huntsman is “no longer applicable,” but that it is not applicable to the present situation. For those members of the bar depending upon this court for guidance, I am concerned that the majority’s treatment of Huntsman misrepresents both its status as legal precedent and the legal basis for reaching our conclusion.
In Huntsman, this court determined that an order granting a new trial is a final appealable order in the criminal, as well as the civil, context, and that “[s]ections 2953.02 to 2953.14, inclusive, of the Revised Code, do not provide for an appeal on behalf of the state from the action of a trial judge in granting a defendant’s motion for a new trial.” Id., 18 Ohio St.2d 206, 47 O.O.2d 440, 249 N.E.2d 40, syllabus. These propositions are still good law. By engaging in this tangential analysis, the majority creates an opportunity for misconstruction of its holding.
As for the remand to the court of appeals, I believe it to be unnecessary. By its assessment that the appellate court’s decision may have been based on a view that it lacked jurisdiction, the majority discounts the well-settled notion that a reviewing court does not presume error by an inferior court. Rather, we are to indulge in all reasonable presumptions consistent with the record in favor of lower court decisions on questions of law, Fletcher v. Fletcher (1994), 68 Ohio St.3d 464, 468, 628 N.E.2d 1343, 1347, and presume that the court of appeals properly exercised its discretion in denying the state leave to appeal. Accordingly, I would affirm the decision of the court of appeals.

. Those sections of R.C. Chapter 2953 that are discussed in Huntsman and are currently in existence, R.C. 2953.03, 2953.07 to 2953.11, and 2953.13, still do not provide for appeals by the state, from any final order except that of sentencing. See R.C. 2953.08(B). R.C. 2953.14, also discussed in the Huntsman opinion, today provides, as it did in 1969, for appeals by the state from adverse decisions rendered by courts superior to the trial court.


. The appellee did not file a brief or argue in this ease. Neither the appellant’s brief nor the order of the court of appeals mentions Huntsman.